WARD, Circuit Judge
(dissenting). The question in this case is purely one of evidence, viz., Did the judgment of conviction of Broder in the courts of the state of New York of the crime of forgery on his own confession malee him incompetent as a witness in a criminal action in the District Court of the United States sitting in the state of New York? It has been frequently decided by the Supreme Court that the laws of the state in which the action is tried as to evidence do no apply to’criminal cases in the courts of the United States. There being no federal statute regulating the subject, it must be determined in the federal courts by the common law existing in the state of New York at the time of the enactment of the Judiciary Act in 1789. United States v. Reid, 12 How. 361, 13 L. Ed. 1023. See, also, Moore v. United States, 91 U. S. 271, 23 L. Ed. 346; Schreiber v. Sharpless, 110 U. S. 76, 3 Sup. Ct. 423, 28 L. Ed. 65; United Copper Securities Co. v. Amalgamated, 232 Fed. 574, 146 C. C. A. 532. By that common law witnesses who were infamous were incompetent, and those who had been convicted of treason, felony, or crimen falsi were infamous. Greenleaf on Evidence, § 373.
In Logan v. United States, 144 U. S. 263, 298-303, 12 Sup. Ct. 617, 36 L. Ed. 429, it was held that the competency of witnesses in a criminal case tried in the Circuit Court of the United States for the Northern District of Texás was governed, not by the law of Texas, *812but by the common law. A witness who had been convicted of felonious homicide in the courts of North Carolina was held competent, apparently on the ground that any disqualification created by the laws of North Carolina could have no effect beyond the limits of that state. A witness who had been convicted of larceny in the courts of Texas was also held competent because he.had received a full and unconditional pardon from the Governor. If the question of competency was to be'decided by the common law, as the court held, it would seem as if both witnesses should have been held incompetent, because the judgment of conviction in each case showed that the witness had been convicted of an offense which was a felony at common law rendering him infamous. However this may be, it cannot be assumed that the court intended to depart from its prior decisions.
There is no question in this case of enforcing the judgment of the state court. It has been completely enforced. The question is as to its effect when offered irt evidence. That a judgment of conviction in a state court should have one quality as evidence in the state courts and quite a different one in the federal courts is not illogical. When the sovereigns differ, one must yield; and the Supreme Court has persistently held that Congress did not intend the states to control in respect to evidence in criminal cases.' Broder, the witness in this case, had been convicted in a court of the state of New York of what was at common law crimen falsi, viz., forgery. As the judgment had not been reversed and he had not been pardoned, his testimony should have been excluded. Such is the rule in the federal courtsj though not in the courts of New York. If it is antiquated, and the judgment of conviction should go only to the credibility of a witness, Congress and not the courts should make the change. This was the view taken in a similar case by the Circuit Court of Appeals for the Eighth Circuit in Maxey v. United States, 207 Fed. 327, 125 C. C. A. 77.